Name: Council Regulation (EEC) No 3340/84 of 28 November 1984 amending Regulation (EEC) No 2915/79 as regards the implementation of new rules for importing certain cheeses from Australia and New Zealand
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  processed agricultural produce;  prices
 Date Published: nan

 30 . 11 . 84 Official Journal of the European Communities No L 312/5 COUNCIL REGULATION (EEC) No 3340/84 of 28 November 1984 amending Regulation (EEC) No 2915/79 as regards the implementation of new rules for importing certain cheeses from Australia and New Zealand HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 14 (6) thereof, Article 1 Regulation (EEC) No 2915/79 is hereby amended as follows : 1 . Article 9 ( 1 ) is replaced by the following : ' 1 . The levy on 100 kilograms of products in Group 10 in Annex II  under (d) shall be 12.09 ECU,  under (e) and (f) shall be 15 ECU, if it is established that the products correspond to the description given in that Annex.' 2 . points (e) and (f) of Annex II are replaced by the following : Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1736/84 (4), provides in Article 9 ( 1 ) for a levy on certain cheeses imported from inter alia Australia and New Zealand and lays down , in Annex II (e) and (f), the description of the goods concerned ; 'Common Customs Tariff heading No Description (e) ex 04.04 E I b) 1 Whole Cheddar cheeses , of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months, within an annual tariff quota of 9 000 tonnes (f) ex 04.04 E I b) 1 ex 04.04 E I b) 2  Cheddar  other cheeses falling within subheading 04.04 E I b) 2, for processing, within an annual tariff quota of 3 500 tonnes' Whereas the Community has reached an agreement with these two countries, by an exchange of letters , to suspend the application of certain of the rules currently in force, so that trade may take place as regu ­ larly as possible on a basis reflecting more accurately the reality of the cheese market ; whereas these provi ­ sions should therefore be amended to enable the Community to honour its new commitments ; Article 2 Regulation (EEC) No 2692/83 is hereby repealed. Whereas Regulation (EEC) No 2692/83(0, as last amended by Regulation (EEC) No 2958/84 (6), should moreover be repealed, (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (J) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 329, 24 . 12 . 1979, p. 1 . Article 3 This Regulation shall enter into force on 1 December 1984. It shall apply from 16 December 1984. o OJ No L 164, 22. 6 . 1984, p. 10 . O OJ No L 267, 29 . 9 . 1983 , p. 1 . (6) OJ No L 280 , 24 . 10 . 1984, p. 2. No L 312/6 Official Journal of the European Communities 30 . 11 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1984. For the Council The President P. BARRY